                                                           HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7
     LAVONNELL WARE, on behalf of herself and            No. 2:19-cv-01300-BJR
 8   on behalf of all others similarly situated,
                                                         ORDER GRANTING STIPULATED
 9                                 Plaintiff(s),         MOTION TO EXTEND DEADLINE FOR
                                                         RESPONSIVE PLEADINGS AND
10          v.                                           ISSUANCE OF SCHEDULING ORDER
11
     SBC NORTHWEST, LLC, JOSEPH WALKER,                  NOTE ON MOTION CALENDAR:
12                                                       October 15, 2019
                                   Defendants.
13

14
            Based upon the Stipulation of the parties, it is hereby:
15
            ORDERED that Defendants SBC Northwest, LLC and Joe Walker (collectively,
16
     “Defendants”) shall have until November 8, 2019, to file responsive pleadings and motions
17
     under Fed. R. Civ. P. 12.
18
            It is hereby FURTHER ORDERED that the deadline for the Fed. R. Civ. P. 26(f)
19
     Conference will be continued until November 15, 2019, the deadline for Initial Disclosures will
20
     be continued until November 22, 2019, and deadline for the submission of a Joint Status Report
21
     shall be continued until November 29, 2019. Neither the foregoing extensions, nor the parties’
22
     Stipulation requesting the same shall operate to prejudice or waive Defendants’ ability to assert
23
     any defenses or other rights in response to Plaintiff’s Complaint.
24
            /-/-/
25
            /-/-/
26
27

28
     ORDER GRANTING STIPULATED MOTION TO EXTEND                                Jackson Lewis P.C.
     DEADLINE FOR DEFENDANTS TO RESPOND TO COMPLAINT - 1                    520 Pike Street, Suite 2300
                                                                            Seattle, Washington 98101
     (Case No.: 2:19-cv-01300-BJR)                                                (206) 405-0404
 1          IT IS SO ORDERED this 16th day of October, 2019.

 2

 3

 4
                                                    A
                                                    Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
 5

 6

 7

 8   Jointly Presented By:

 9
10   KENNEDY HODGES, LLP                          JACKSON LEWIS P.C.
11

12   By:___ /s/ Gabriel A. Assaad _________       By:__/s/ Peter H. Nohle ______________
     Gabriel A Assaad, pro hac vice                  Peter H. Nohle, WSBA # 35849
13   4409 Montrose Blvd., Suite 200                  520 Pike Street, Suite 2300
     Houston, TX 77006                               Seattle, WA 98101
14   713-523-0001                                    206-405-0404
     gassaad@kennedyhodges.com                       peter.nohle@jacksonlewis.com
15
     Attorneys for Plaintiff Lavonnell Ware          Attorneys for Defendants SBC Northwest,
16                                                   LLC and Joe Walker

17   THE PAUL WOODS LAW FIRM PLLC
18   By:____/s/ Paul S. Woods_______ _______
19   Paul S. Woods, WSBA #42976
     1001 4th Avenue, Suite 3200
20   Seattle, WA 98154
     425-773-8109
21   paul@paulwoodslawfirm.com
     Attorneys for Plaintiff Lavonnell Ware
22

23

24

25

26
27

28
     ORDER GRANTING STIPULATED MOTION TO EXTEND                           Jackson Lewis P.C.
     DEADLINE FOR DEFENDANTS TO RESPOND TO COMPLAINT - 2               520 Pike Street, Suite 2300
                                                                       Seattle, Washington 98101
     (Case No.: 2:19-cv-01300-BJR)                                           (206) 405-0404
